         Case 1:19-cv-01041-CG Document 32 Filed 10/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LOUIS T. TORRES, JR.,

              Plaintiff,

v.                                                              CV No. 19-1041 CG

ANDREW SAUL, Commissioner
of the Social Security Administration,

              Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO AWARD ATTORNEY FEES
              UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Attorney

Fees and Costs Pursuant to the Equal Access to Justice Act (EAJA) (the “Unopposed

Motion”), (Doc. 31), filed October 8, 2020. The Court, having reviewed the Unopposed

Motion under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, finds the

Unopposed Motion is well-taken and attorney fees shall be awarded, made payable to

Plaintiff but mailed to Plaintiff’s attorney in the amount of $2,252.70. See Astrue v.

Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the prevailing party, not the

attorney).

       IT IS THEREFORE ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
